Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Social Services, dated October 15, 1984, which, after a fair hearing, affirmed the determination of the Commissioner of the Suffolk County Department of Social Services which authorized the county to recover interim assistance from the petitioner’s award of retroactive Social Security Income benefits.
Adjudged that the determination is confirmed, and the petition is dismissed on the merits, without costs or disbursements.
The respondents’ policy of recoupment of interim Home Relief benefits is not contrary to law (see, Matter of Goodwin v Perales, 120 AD2d 527). The State Commissioner’s findings that the petitioner executed an interim assistance authorization and that this authorization was valid at the time of the Secretary of Health and Human Services’ grant of retroactive Supplemental Security Income benefits was supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181). Finally, the State Commissioner did not act arbitrarily or capriciously, or deprive the petitioner of due process, by reopening the matter for a hearing de novo upon the County Commissioner’s offer of evidence which had not previously been submitted (see, Matter of Blanco v Blum, 67 AD2d 947, 948; see also, Matter of Venes v Community School Bd., 43 NY2d 520). Brown, J. P., Niehoff, Fiber and Sullivan, JJ., concur.